36 F.3d 1103
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth W. REED, Petitioner-Appellant,v.Joseph ARPAIO;  Donal W. Moose, Respondents-Appellees.
No. 94-15946.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 20, 1994.*Decided Sept. 22, 1994.

Before:  SNEED, WIGGINS, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Kenneth W. Reed, who is an Arizona pretrial detainee awaiting disposition of state criminal charges, appeals pro se the district court's dismissal without prejudice of his habeas petition pursuant to the abstention doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971).  Reed alleges he was denied due process and access to the courts in the course of his criminal proceedings to date, and seeks to enjoin the state proceedings.  Federal courts will not enjoin pending state criminal proceedings "except under extraordinary circumstances where the danger of irreparable loss is both great and immediate."   World Famous Drinking Emporium v. City of Tempe, 820 F.2d 1079, 1082 (9th Cir.1987).  We find no extraordinary circumstances in this appeal warranting an exception to federal abstention.  Accordingly, the district court did not err in dismissing Reed's habeas petition.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3